In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-20-00301-CV

HWAT, INC., INDIVIDUALLY AND               §   On Appeal from County Court at
D/B/A HOME WARRANTY                            Law No. 2
ADMINISTRATORS, Appellant
                                           §   of Tarrant County (2019-006741-2)

V.                                         §   April 1, 2021

                                           §   Memorandum Opinion by Justice
EDDIE AGNEW, Appellee                          Bassel

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and the case is remanded to the trial court for further proceedings

consistent with this opinion.

      It is further ordered that Eddie Agnew shall pay all of the costs of this appeal,

for which let execution issue.

                                      SECOND DISTRICT COURT OF APPEALS

                                      By /s/ Dabney Bassel
                                         Justice Dabney Bassel